                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

BURNARD NELSON CAMPBELL                                    CASE NO: 18-50387
KAREN ELIZABETH CAMPBELL                                   CHAPTER: 13
                                                           JUDGE:    SUCCESSOR
                                                           TO JUDGE SHEFFERLY
                       DEBTOR(S)/

                                        EXHIBIT

     PROPOSED ORDER GRANTING OBJECTION TO PROOF OF CLAIM
      OF NISSAN MOTOR ACCEPTANCE CORPORATION (CLAIM #2)

        This matter having come on for hearing before the Court by way of the objection
of the Debtor to the allowance of the claim of the above referenced creditor, service
having been made with a notice of hearing allowing a thirty-three (33) day notice
pursuant to Bankruptcy Rule 3007, a hearing having been held, the Court having heard
the matter in open Court and for the reason stated on the record;

         NOW THEREFORE, IT IS HEREBY ORDERED THAT:

       The objection to the Proof of Claim filed by the above-referenced Creditor is
hereby granted. To the extent that the Chapter 13 Standing Trustee has previously made
disbursements to such Creditor, the Trustee shall not be obligated to recoup the same.

         IT IS FURTHER ORDERED as follows: [Only provisions checked below
apply]

         [XX] Claim #2 has been paid in full. Trustee will make no further disbursement
         to this creditor.




18-50387-lsg     Doc 76     Filed 04/15/21    Entered 04/15/21 09:54:01      Page 1 of 1
